Citation Nr: 0023311	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and a personality disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1979 to June 
1980.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.    


FINDINGS OF FACT

1.  A personality disorder is a developmental defect which is 
not a disease or injury within the meaning of applicable 
legislation governing claims for service connection.

2.  There is no competent medical evidence showing a nexus 
between the appellant's currently psychiatric disorder, 
diagnosed schizophrenia, and his period of active service.   


CONCLUSIONS OF LAW

1.  Service connection for a personality disorder is 
precluded by law.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(c) (1999).

2.  The appellant's claim for service connection for 
psychiatric disorder, to include schizophrenia, is not well-
grounded.  38 U.S.C.A. § 5107(a).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of schizophrenia.  The records show 
that the appellant was hospitalized from January 17, 1980 to 
January 24, 1980.  Upon admission, the examining physician 
noted that it was the first psychiatric admission for the 
appellant, and that he had been referred for evaluation and 
treatment from the Division of Mental Health Services on 
complaint of depression and self-destructive threats.  At 
that time, the appellant reported generalized "hate" of his 
involvement with the military, with resultant feelings of 
sadness and frustration.  The appellant noted several 
unsuccessful attempts to enlist the aid of his duty superiors 
in obtaining administrative separation from the Army since 
entering active duty.  He described some authority conflicts 
of duty and reported having received one recent counseling 
statement.  According to the appellant, he had recently begun 
to consider self-destructive actions in order to gain release 
from the service and reported having written a letter 
approximately three days prior to admission to his Battalion 
Commander threatening suicide unless discharged.  The 
appellant denied any suicidal desire at present, and noted 
that his letter was written in order to get attention.  The 
appellant had no prior history of self-destructive behavior 
or past psychiatric evaluations or treatment.  

Upon mental status evaluation, the appellant was neatly 
dressed, oriented, and alert, and acted in a somewhat 
dramatic, manipulative manner.  Speech was normal in rate, 
tone, and volume, with verbal productions being logical, 
coherent, and goal-directed.  Thought processes were 
completely within normal limits, with no evidence of 
psychosis.  Thought content revealed no material of bizarre 
or delusional nature.  Mood was described as mildly 
depressed, with full and appropriate range of affect.  
Cognitive and intellectual functions were completely intact.  
Judgment was intact, but insight was limited and superficial.  
During the appellant's hospitalization, he underwent 
individual and group psychotherapy.  He was noted to respond 
rapidly to that regimen, with rapid resolution of initial 
depressive complaints and self-destructive verbalization.  
The appellant remained without verbal or behavioral 
aberrations in the ward environment, interacting 
appropriately with other patients and staff, and 
participating fully in all ward activities.  According to the 
examiner, the appellant remained without evidence of 
underlying mental illness and was free of suicidal desire or 
intent at the time of his discharge.  The appellant's 
diagnosis upon discharge was of a personality disorder, 
unspecified type, with passive-aggressive and hysterical 
personality features.  

The appellant's separation examination, dated in April 1980, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
frequent trouble sleeping, depression or excessive worry, 
nervous trouble of any sort, or periods of unconsciousness, 
the appellant responded "yes."  At that time, the examiner 
noted that the appellant had depression and anxiety, and that 
sometimes, he did not "know what he [was] doing?"  The 
appellant was clinically evaluated as normal for psychiatric 
purposes, although the examiner noted that the appellant had 
"slight confusion ?"  

A private medical statement from J.E.I., M.D., dated in 
August 1996, shows that at that time, Dr. I. indicated that 
he was currently treating the appellant for a psychotic 
disorder, not otherwise specified (NOS).  Dr. I. stated that 
it was his professional opinion that the appellant was 
currently not fit for gainful employment.  

In September 1997, the RO received private medical records 
from Dr. J.E.I., from November 1994 to August 1996.  The 
records show that in November 1994, the appellant underwent a 
psychiatric assessment.  At that time, he stated that he had 
been having some visions and that he believed that the FBI 
was taping his conversations.  The appellant also related 
feelings of despondency and depression, with decreased 
appetite, decreased concentration, and crying spells, but 
with no suicidal thoughts.  He denied any previous 
psychiatric history.  According to the appellant, he spent a 
number of years of his life where he went to gay bars and he 
used to cross dress.  The appellant stated that he even 
pursued trying to get a sex change operation.  He noted that 
at present, he was confused as to his sexual identity.  

Upon mental status examination, speech was of normal volume 
and tone.  Psychomotor activity revealed no evidence of any 
agitation or retardation.  The appellant's affect was rather 
restricted.  Regarding his mood, the appellant complained of 
feelings of frustration, but he denied any suicidal or 
homicidal ideations.  Thought of "stream" was loose and 
scattered.  Thought content showed paranoid delusions.  The 
appellant denied any perceptual disturbances.  
Intellectually, he was well-oriented in time, place, person, 
and circumstances.  Memory was good for recall of remote and 
recent events, and his insight was restricted.  Judgment was 
not overtly impaired socially.  The diagnoses included the 
following: (Axis I) schizoaffective disorder, (Axis IV) 
moderate, and (Axis V) Global Assessment of Functioning (GAF) 
score of 60, with last year's score of 60.  Dr. I noted that 
he was giving the appellant an antipsychotic drug due to his 
paranoid ideations.  The remaining records from Dr. I. show 
intermittent treatment for the appellant's psychotic 
disorder, NOS.  

In September 1997, the RO received private medical records 
from the Texas Department of Mental Health, in Laredo, Texas, 
from November 1994 to June 1997.  The records show that 
February 1997, the appellant underwent a psychological 
assessment.  At that time, he stated that he had had 
psychiatric problems for numerous years.  He reported that 
while in high school, he had lots of emotional and 
psychological problems.  According to the appellant, he was 
also discharged from the army after one year for 
psychological problems.  He noted that he was hospitalized in 
the "military service in 1989."  The appellant noted that 
he was diagnosed with schizoaffective disorder in November 
1994.  He stated that at present, he experienced a great deal 
of fear, frequent insomnia, numbness in his arms and hands, 
and that he believed that someone or others lived inside of 
him.  The appellant admitted that he heard voices and he 
noted that he had feelings that others were against him.  He 
described himself like a "piece of meat," with no feelings 
at all.  According to the appellant, he was currently taking 
medication for his psychiatric problems.  

Upon mental status evaluation, the appellant was fully 
oriented to person, place, and time.  He was verbal and able 
to express himself clearly, as well as clearly define his 
symptoms.  There was evidence of thought blocking, memory 
difficulties, repression, and suppression.  The appellant 
tended to be tense and in a general state of distress.  The 
appellant admitted to getting negative feelings of people 
around him and had some paranoid ideation.  He admitted to 
frequent dissociative states and of feeling confused and 
lost.  The appellant appeared to have a poorly consolidated 
sense of identity with regards to his gender, specifically.  
Although the appellant was somewhat initially hesitant, he 
talked about his homosexual orientation once he felt 
confident.  The appellant revealed that his former employer 
had sexually abused him by placing him under the influence of 
some type of drug over an extended period of time.  According 
to the appellant, he believed in witches, witchcraft, and 
evil spells.  The diagnoses included the following: (Axis I) 
schizoaffective disorder, (Axis IV) moderate psychosocial 
stress, and (Axis V) current GAF score of 60, with highest 
GAF score in the past year of 60.  

In the appellant's February 1997 psychological assessment, 
the examining physician stated that clearly, the appellant 
had both affective and schizophrenia like symptoms, with 
clear episodes of depression, low self-esteem mixed with 
psychotic and delusional ideation.  There was a history of 
sexual abuse, gender orientation difficulties, episodes of 
disassociation, and experiences of hallucinations both visual 
and auditory, as well as tactile.  The appellant's current 
psychotic symptoms appeared to be in partial remission and he 
did not appear to be at risk of harming himself, but clearly 
experienced extreme dysfunctional and dysphoric states.  The 
examiner recommended that the appellant continue his current 
medication and supportive psychotherapy.  

A private medical statement from N.O.G., M.D., dated in 
December 1997, shows that at that time, Dr. G. indicated that 
he had been treating the appellant since 1982 for changes in 
his behavior and personality.  Dr. G. noted that he had been 
treating the appellant with tranquilizers, anti-depressants, 
and anti-anxiety medication.  

In January 1999, the appellant submitted VA Form 21-4142, 
Authorization for Release of Information.  The form shows 
that according to the appellant, he had received treatment 
from a Dr. D., from June 1998 to the present.  In March 1999, 
the RO sent a letter to Dr. D., requesting any treatment 
records pertaining to the appellant.  The record is negative 
for a response from Dr. D.  





II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§  1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
psychosis is manifest to a degree of 10 percent within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

However, the threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for schizophrenia is well-grounded; that 
is, a claim which is plausible and capable of substantiation.  
See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 
270 (1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claim is not well grounded, the appeal must 
fail and there is no further duty to assist in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) ( citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), 
and Caluza and Grottveit, both supra).  

In the instant case, the appellant contends that while he was 
in basic training, he started to feel depressed and could not 
concentrate on his job.  The appellant states that he was not 
aware at that time that he had a mental illness.  He 
indicated that he continued to feel ill throughout his period 
of time in the military and after his discharge.  According 
to the appellant, in 1980, he became very confused, 
disoriented, and lost touch with reality.  The appellant 
revealed that he started to see a regular doctor in 
approximately 1982 and he prescribed tranquilizers.  He noted 
that he was eventually diagnosed with schizophrenia in 1994.   
The appellant maintains that his currently diagnosed 
schizophrenia is related to his period of active service.   
In this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his schizophrenia is related to service is not competent 
evidence.  

In the instant case, the Board notes that although the 
appellant's service medical records are negative for any 
complaints or findings of schizophrenia, the records do show 
that in January 1980, the appellant was hospitalized and 
diagnosed with a personality disorder, unspecified type, with 
passive-aggressive and hysterical personality features.  
However, the Board notes that upon the appellant's discharge 
from the hospital, the examiner stated that the appellant 
remained without evidence of underlying mental illness and 
was free of suicidal desire or intent at the time of his 
discharge.  Moreover, the Board observes that a personality 
disorder is not a disease or injury within the meaning of 
applicable legislation for which VA compensation benefits 
(i.e., entitlement to service connection) may be awarded.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(c) (1999); Winn v. Brown, 
8 Vet. App. 510, 516 (1996) (holding "that 38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder, is a 
valid exercise of the authority granted to the Secretary . . 
. in 38 U.S.C. § 501").  As a result, in a case such as this 
one, where the law and not the evidence is dispositive of the 
issue of before the Board, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, entitlement to service connection for a 
personality disorder is denied.

In a similar manner, the first medical evidence of 
schizophrenia is in November 1994, approximately 14 years 
after the appellant's separation from the military.  The 
private medical records from Dr. J.E.I. show that in November 
1994, the appellant was diagnosed with schizoaffective 
disorder.  In addition, private medical records from the 
Texas Department of Mental Health reflect that in February 
1997, the appellant was again diagnosed with schizoaffective 
disorder.  Moreover, the private medical statement from Dr. 
N.O.G., dated in December 1997, shows that at that time, Dr. 
G. indicated that he had been treating the appellant since 
1982 for changes in his behavior and personality.

While the above evidence shows that the appellant currently 
has been diagnosed with schizophrenia, there is no competent 
medical evidence linking this psychiatric disorder to the 
appellant's period of service; nor is there any competent 
evidence, which indicates that compensable disabling 
schizophrenia was manifested within the first post-service 
year.  Moreover, the only evidence presented by the appellant 
that tends to show a connection between his current 
psychiatric disorder, diagnosed schizophrenia, and his period 
of time in the military, is his own statements.  While his 
statements may represent evidence of continuity of 
symptomatology, they are not competent evidence that relates 
his present psychiatric condition to that symptomatology and, 
under such circumstances, the claim is not well-grounded.  
See Caluza and Savage, both supra; Clyburn v. West, 12 Vet. 
App. 296, 302 (1999) (citing Grottveit v. Brown, supra.  
Accordingly, in the absence of a well-grounded claim, the 
appellant's claim for service connection for a psychiatric 
disorder, to include schizophrenia, must be denied.   

Where, as in this case, the appellant fails to submit 
evidence in support of a plausible claim, the VA is under no 
duty to assist the appellant in developing the record to 
support his claim.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997); Morton v. West, 12 Vet. 
App. 477, 486 (1999) (VA cannot assist a claimant in 
developing a claim that is not well grounded).  Further, the 
appellant's burden to submit evidence sufficient to establish 
a well-grounded claim is the appellant's alone and is not 
relieved by the benefit of the doubt provision.  See 38 
U.S.C.A. § 5107(b); Epps v. Gober, supra.

That notwithstanding, the VA has an obligation under 38 
U.S.C.A. § 5103(a), to advise the appellant of the evidence 
necessary to complete his application for benefits.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the appellant is 
hereby notified that preliminary review indicates that the 
evidence necessary to complete the application for service 
connection for an acquired psychiatric disorder is competent 
medical evidence of a current disability and a causal link to 
his period of military service or evidence of chronicity or 
continuity of symptomatology.  Savage and Caluza, both supra.  
The appellant is also advise that he may obtain and submit 
the private medical records from Dr. D. (if, available).  
Additionally, inasmuch as the appellant's claim includes the 
determinant issues involving the question of diagnosis or 
medical causation, he needs to submit competent medical 
evidence to that effect in order to show that his claim is 
plausible or possible.  See Grottveit, supra.  Accordingly, 
the Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for claim of service connection for claimed 
disability.  See Robinette, 8 Vet. App. at 77-80; see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Brewer v. 
West, 11 Vet. App. 228, 236 (1998).

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well-grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and personality disorder, is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

